DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “wherein,
a predetermined number of boundary column electrodes positioned near a boundary of the first partial column electrode group and the second partial column electrode group among a plurality of column electrodes included in the column electrode group are connected to both of the first and second integrated circuits,
the first and second integrated circuits are arranged on a circuit board different from a board in which the sensor pattern is formed, and
the circuit board is provided with:
a main line connecting the boundary column electrode to one of the first or second integrated circuits; and
a branch line connecting the main line to the other of the first or second integrated circuits in the circuit board”.
The Prior Art discloses using multiple controllers to drive a sensor panel for a pen detection system.  The Prior Art does not disclose wherein, a predetermined number of 

In regards to claim 12, it recites, among other features, “wherein,
the first and second integrated circuits are arranged on a circuit board different from the sensor pattern; and
the circuit board is provided with:
a main line connecting the boundary electrode to one of the first or second integrated circuits; and
a branch line connecting the main line to the other of the first or second integrated circuits in the circuit board”.
The Prior Art discloses using multiple controllers to drive a sensor panel for a pen detection system.  The Prior Art does not disclose wherein, the first and second integrated circuits are arranged on a circuit board different from the sensor pattern; and the circuit board is provided with: a main line connecting the boundary electrode to one of the first or second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 20, 2021